          Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 1 of 9

     NEW YORK                                                                                                   SHANGHAI
      LONDON                                                                                                     ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                       MIAMI
  WASHINGTON, DC                                                                                               BOCA RATON
  SAN FRANCISCO                                                                                                PITTSBURGH
                                                  DAVID J. WOLFSOHN
  SILICON VALLEY                                                                                                 NEWARK
                                              DIRECT DIAL: +1 215 979 1866
     SAN DIEGO                                                                                                  LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2739
    LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                   LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                       MYANMAR
     HOUSTON                                                                                                       OMAN
      AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA




October 20, 2020

VIA ECF

The Honorable Sarah Netburn
United States Magistrate Judge
USDC for the Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

          Re:        The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Netburn:

        Pursuant to Judge Marrero’s order of October 5 (Dkt. No. 108) referring to Your Honor
the cross motions for summary judgment, defendants’ request to file an amended answer and
counterclaims, and any remaining pretrial proceedings, and Your Honor’s order of October 8
(Dkt. No. 111) granting defendants’ motion for a conference, this letter summarizes The Phillies’
positions on the outstanding issues.

        Relevant Background Facts. In 1978, The Phillies, together with Bonnie Erickson,
designed the original costume for the Phillie Phanatic. The costume incorporated The Phillies’
intellectual property in The Phillies’ logos, trademarks, and clothing designs, and Bill Giles’
specifications that the Phanatic be fat, green, large nosed, and “indescribable” like Jim Henson’s
Big Bird. The Phillies’ Dave Raymond first appeared in the costume in April 1978. Defendants
admit that, by the summer of 1978, Raymond had “created a fun and sensitive character” for the
mascot. Bonnie Erickson described Raymond’s Phanatic as “enormously popular.” Harrison
Erickson received about $2 million in revenue on Phanatic merchandise sales the first few years.

         Not content, however, with their windfall, in 1979, Harrison Erickson sued The Phillies
in this district. In connection with that lawsuit, Harrison Erickson registered the costume design
with the Copyright Office, describing it as an “artistic sculpture” since, at the time, the Copyright
Office would not register costumes. The copyright office no longer has the photo that

D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
       Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 2 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 2

accompanied Harrison Erickson’s registration application. But in her 1979 lawsuit, Ms. Erickson
swore that the Phanatic looked like this:




       To settle the 1979 litigation, The Phillies paid Harrison Erickson another $142,000.

        In 1984, The Phillies paid Harrison Erickson $215,000 for an assignment of whatever
rights Erickson and her husband, Wayde Harrison, claimed to have had in the Phanatic costume
design. Harrison and Erickson promised in the 1984 assignment that they were conveying those
rights “forever.” In the years that followed this transaction, The Phillies continued to pay
Harrison Erickson for costumes and artwork pursuant to numerous separate agreements. All
told, The Phillies has paid Harrison Erickson about $1 million.

        Breaching their promise in the 1984 assignment to sell all rights “forever,” on June 15,
2018, out of the blue, Harrison Erickson sent a letter to Phillies CEO Dave Montgomery,
purporting to terminate the 1984 assignment effective June 15, 2020. In fact, Harrison Erickson
do not have the right to terminate the 1984 assignment (1) because The Phillies is a co-author of
the costume design, (2) because The Phillies is the sole author of the Phanatic’s character, (3)
because H/E already used its “one shot” at termination when it renegotiated deals for more
money after the Phanatic was already “wildly popular” in 1979 and again in 1984, and (4)
because H/E’s description of the costume as an “artistic sculpture” in its 1979 application for
registration constituted fraud on the Copyright Office.

        For over a year after the purported termination notice was received, The Phillies
attempted to negotiate a resolution with Harrison and Erickson. When those attempts failed, The
Phillies filed a complaint in this Court in August 2019 seeking, inter alia, a declaratory judgment
that H/E did not have the right to terminate the 1984 assignment and, that aside, that The Phillies
could continue to utilize the hundreds of derivative works it and its licensees or Major League
Baseball’s licensees, had prepared during the 42 years before the purported termination. The
Phillies had hoped to obtain a court ruling on the pertinent legal issues in advance of the
purported termination date of June 15, 2020.
          Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 3 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 3

        1. The Phillies’ Request to File a Cross Motion for Summary Judgment. On July 27,
2020, The Phillies requested permission to file a motion for partial summary judgment on two
discrete issues: (1) that, as a matter of law, the redesigned Phanatic and an associated style guide
constitute “derivative works” prepared before the purported June 15 termination and that, in
accordance with the plain language of section 203(b)(1) of the Copyright Act, The Phillies can
therefore “continue to utilize” those designs as they had utilized earlier designs of the Phanatic;
and (2) that The Phillies has the right to utilize designs and art work prepared by Bonnie
Erickson pursuant to various agreements that post-dated the 1984 assignment. See Dkt. No. 99.

       a. Summary Judgment Issue No. 1: The Phillies’ Redesign of the Phanatic Is a
Derivative Work. In light of defendants’ request to file a proposed amended answer and
amended counterclaims, resolution of these issues is particularly acute. Last year, during
discovery, The Phillies submitted to defendants images of 399 Phanatic designs, artwork, and
merchandise that The Phillies or MLB and their licensees had prepared and that they potentially
would want to continue to utilize after the purported termination date of June 15, 2020. Then, in
July, The Phillies asked defendants which ones of the 399 they contended were not derivative
works or were not noninfringing when compared to the “artistic sculpture” design that Bonnie
Erickson submitted to the Copyright Office in 1979 (see above). Of those 399 designs,
defendants admitted that The Phillies could continue to utilize 368 of them.1 In other words,
Harrison Erickson concede that The Phillies have the right under the Copyright Act to
continue to use at least 368 depictions of the Phanatic even if the purported termination on
June 15 is deemed effective.

       Among the 368 designs that defendants admit The Phillies may continue to utilize are the
following:




1
    The complete list is attached hereto as Exhibit A.
       Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 4 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 4




        While conceding that these and 362 other designs may be used legally by The Phillies
under the Derivative Works Exception of 17 U.S.C. § 203(b)(1), defendants argue that The
Phillies’ redesign of the Phanatic, which had its debut at Spring Training in February of this year,
is not within the exception because, supposedly, it is not a “true” derivative work but rather a
“shoddy knock-off” (Dkt No. 107 at 2 n.2; Dkt. No. 105-2 ¶ 11.):




        According to defendants, by creating a derivative work after notice of purported
termination (here, June 15, 2018) but before purported termination (here, June 15, 2020) The
Phillies “attempt[ed] to circumvent the clear termination provisions of the Copyright Act.” Dkt.
       Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 5 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 5

No. 105-2 ¶ 11. Defendants’ novel interpretation of the Derivative Works Exception even leads
them to label The Phillies as “thieves” and “common counterfeiters.” Dkt. no. 105-2 at ¶ 10.

         In fact, the plain language of the Copyright Act provides content owners with the
absolute right to prepare derivative works after notice but before termination, and to continue to
utilize them after purported termination. 17 U.S.C. § 203(b)(1). And, as a matter of law, a
visual comparison of the redesigned Phanatic with defendants’ 1979 registration makes it clear
that it meets the Copyright Act’s definition of a derivative work. Eden Toys, Inc. v. Florelee
Undergarment Co., Inc., 697 F.2d 27, 34 (2d Cir. 1982) (based on “visual comparison” of
Paddington sketches, drawings of Paddington constituted derivative works where they had the
“same aesthetic appeal” but differed as to smoothing of lines, proportions of hat, and lack of
individualized fingers and toes); Klauber Bros., Inc. v. Russell-Newman, Inc., 2013 Westlaw
1245456, *8 (March 26, 2013 S.D.N.Y.) (granting motion to dismiss as to substantial similarity
based on “visual comparison of the works”).

       If defendants are correct that the 368 designs in Exhibit A are derivative works or
noninfringing, then so too is the redesigned Phanatic. The Phillies are no more “common
counterfeiters” or “thieves,” (Dkt. no. 105-2 at ¶ 10) for exercising their absolute right to
redesign the Phanatic than were any of the artists and merchandise licensees—including Bonnie
Erickson herself—who depicted the Phanatic in those 368 designs.

      Defendants’ fanciful interpretation of the Copyright Act is a proper subject for summary
judgment, and The Phillies looks forward to briefing this issue promptly.

        b. Summary Judgment Issue No. 2: The Copyright Act Does not Give Defendants
the Right to Renege on Their Remunerative Post-1984 Agreements With The Phillies. As
explained in our July 27 letter to Judge Marrero (Dkt. 99), The Phillies paid defendants over the
years for numerous drawings and designs. Among these were various “style guides,” which
defendants have admitted were developed for The Phillies with the express purpose and intent
that they would be used by licensees of The Phillies and Major League Baseball to design new
Phanatic-related products and merchandise. One of those deals was a 1990 transaction in which
The Phillies purchased all rights to Bonnie Erickson’s “Original” style guide. Importantly,
eleven of the thirteen pre-1984 designs that defendants’ proposed amended answer and
counterclaims alleges The Phillies are “stealing” (depicted in Exhibit B to defendants’ proposed
amended pleading) were bought fair and square by The Phillies from Harrison Erickson in 1990.

        Defendants appear to argue that the rights The Phillies acquired under these post-1984
transactions have somehow been “terminated” because of defendants’ purported termination of
the 1984 assignment. Dkt. No. 102 at 3. But defendants’ termination notice references only the
1984 assignment. H/E Counterclaims, Dkt. No. 38 ¶ 34. The Copyright Office’s regulations
provide that, to be effective, a termination notice must include a “clear identification” of the
“grant to which the notice of termination applies.” 37 C.F.R. §201.10. Defendants’ purported
termination notice does not identify any of the later transactions. Moreover, Section 203 of the
       Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 6 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 6

Copyright Act is crystal clear that the earliest one can achieve termination is 35 years from the
date of the “grant.” 17 U.S.C. § 203(a)(3). Accordingly, even assuming, arguendo, that one or
more of these transactions would be subject to termination, the earliest the 1990 sale could be
terminated would the 2025; and an April 2018 deal could not be terminated before 2053.

       Here again, the notion that The Phillies could be considered “common counterfeiters”
and “thieves” for using drawings they bought from Harrison Erickson has no basis in the law, to
say nothing of morality. Harrison Erickson’s inflammatory and wildly off-base rhetoric again
highlights the need for the Court to set a briefing schedule so that defendants’ meritless theories
can be promptly debunked.

        2. Harrison/Erickson’s Request to File a Motion Seeking Leave to Amend Its Answer
and Counterclaims. On September 29, defendants submitted to Judge Marrero a proposed
amended answer and counterclaims. Defendants have never articulated a legitimate reason for
amending the answer portion of their pleading. As noted, the answer accuses The Phillies of
being “common counterfeiters” and “thieves” for exercising their absolute rights under the plain
language of the Copyright Act, while falsely alleging that defendants were entirely responsible
for creating the Phanatic when their own internal papers state that The Phillies’ Dave Raymond
“has created a fun and sensitive character.” Defendants used the proposed answer to generate
press they misguidedly believe is helpful to their cause, an improper reason for amending a
pleading.

        As for the amended counterclaims themselves, amendment would be futile for the
reasons stated in our October 1, 2020 letter to Judge Marrero (Dkt. 106). Among other things,
the proposed counterclaims (1) are implausible because they allege on the one hand that the
redesigned Phanatic is not a derivative work while simultaneously claiming that, say, putting a
mask on him makes the Phanatic a “derivative work of a derivative work,” (2) are improperly
based on unregistered works (the drawings and photos appearing in Exhibit B to the proposed
amendment), (3) do not identify the alleged infringement with the requisite particularity, and (4)
claim infringement of the Phanatic’s character when all that defendants have (improperly)
registered is “an artistic sculpture,” not a character.

         Ironically, defendants accuse The Phillies’ of attempting to “sidestep the summary
judgment determination on P2 by raising it in a futility opposition argument” to defendants’
proposed motion for leave to amend. Doc. 107 n.2. In fact, the reverse is true: The Phillies
believe that the summary judgment issues should be decided before permitting defendants to
move forward with their hyperbolic and legally erroneous accusations of “theft” and “common
counterfeiters.” If The Phillies’ reading of the plain language of the Copyright Act is correct,
then defendants have no infringement case. The parties and the Court would save themselves a
lot of time and effort if defendants awaited the Court’s rulings on summary judgment before
initiating a new round of scorched earth litigation. Notably, defendants have until June 15, 2023
before the statute of limitations begins to run on their alleged (and mistaken) infringement
claims, so there is plenty of time to await the Court’s resolution of the summary judgment issues.
       Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 7 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 7

       3. Contention Interrogatories.

       The following of defendants’ answers to The Phillies’ contention interrogatories (Exhibit
B hereto) are evasive and/or incomplete:

         Interrogatory 14. Defendants claim that they are entitled to a permanent injunction,
which would require their proving irreparable harm. This interrogatory asks them for the factual
basis for such a contention. The response contains a lot of colorful words like “blatant,”
“malicious,” and “steals,” but it does not explain why continued use of the Phanatic would harm
defendants in a way that could not be compensated by a royalty. The notion of irreparable harm
is particularly misplaced in this context where defendants concede that The Phillies can continue
to utilize 368 different depictions of the Phanatic, and where defendants must concede that
neither they nor any third party could use any depiction of the Phanatic in commerce without
violating The Phillies’ incontestable trademarks. Ironically, one of defendants’ claimed reasons
for wanting to amend their counterclaims is to request an injunction, yet they are unable or
unwilling to articulate a factual basis for any such relief.

        Interrogatories 15 & 16. These interrogatories ask whether defendants contend that any
of the Phillies’ trademarks are invalid. The responses are evasive and inaccurate. The Phillies
produced to defendants many thousands of documents showing the extensive use of The Phillies’
Phanatic-related trademarks over the past few decades. Defendants have not asserted any basis
on which to contest the validity of The Phillies’ marks, so they should simply say that.

        Interrogatory 17. Defendants contend that they were somehow underpaid by The
Phillies, even though they have received over $1 million for Phanatic design, artwork, and
costumes. The documentary record shows that the original costume was designed and built by a
team of about half a dozen workers who were paid $4 an hour over about a 2 week period. The
Phillies is entitled to a straight answer about whether defendants contend it cost more than $2000
to construct the first Phanatic costume.

        Interrogatory 20. This interrogatory asks whether defendants contend that they did not
intend the 1984 assignment to be for “forever” or at least as long as the copyright term.
Defendants’ answer is evasive. The question is relevant to The Phillies claims for unjust
enrichment and breach of the duty of good faith and fair dealing. Moreover, defendants’ answer
asserts that The Phillies should have known that “forever” actually meant “35 years,” so
defendants’ intent is relevant.

        Interrogatories 21 & 22. These interrogatories ask defendants to explain in detail which
aspects of the Phanatic they believe they could sell or license. The answers are evasive because
they do not spell out what would be sold or licensed in any such transaction, and how any third
parties could use anything recognizable as The Phanatic given the fact that both the word
“Phanatic” and the design of the Phanatic are trademarked.
       Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 8 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 8

       Interrogatory 23. Here, defendants refuse to say whether they are contesting the fact
that The Phillies has acquired substantial good will in the Phanatic. The issue is critical to
defendants’ claim that they are entitled to injunctive relief.

       The Phillies requests the Court to order defendants to answer fully and completely the
foregoing contention interrogatories.

         4. The Court Should not Ask the Copyright Office Pursuant to Section 411 to Resolve
Disputed Factual Issues. The Phillies’ position on this issue is set forth in its letters of July 6
(Dkt. No. 92), July 23 (Dkt. No. 97), and July 30 (Dkt. No. 103). In short, defendant’s proposed
letter improperly asks the Copyright Office to resolve fundamental factual disagreements
between the parties, most notably what defendants deposited with the Copyright Office with the
Phanatic application. At the time the July letters were written, The Phillies was unaware that
Ms. Erickson had filed with the Copyright Office on June 15 thirteen applications to register
thirteen Phanatic designs she claims are derivative works. (These are the unregistered designs
depicted in Exhibit B of defendants’ proposed amended answer and counterclaims. The
applications are attached hereto as Exhibit C.) Those applications and accompanying deposits
are not available from the Copyright Office, and they were not produced by defendants until last
month. The applications are significant to this issue in at least one respect: Although the
Copyright Office no longer has the deposit that accompanied the July 1979 registration of the
“artistic sculpture,” Ms. Erickson apparently did not provide the Copyright Office with any
photographs that she contends constituted the deposit for the 1979 registration. This further
underscores the fact that the critical issue of what constituted the deposit for the 1979 registration
needs to be resolved by a finder of fact, and not by the Copyright Office. As The Phillies argued
in July, Section 411 provides no basis for asking the Copyright Office to resolve disputed issues
of fact, or any issue other than whether the Copyright Office would have permitted the Phanatic
registration to issue if it had described the work as a “costume.”

                                                 ***
       We look forward to addressing the issues on the agenda for Thursday’s conference with
the Court.

                                                       Respectfully,

                                                       /s/ David J. Wolfsohn

                                                       David J. Wolfsohn

DJW/kah
cc:  Paul D. Montclare, Esq.
     Leo M. Lichtman, Esq.
     Elaine Nguyen, Esq.
     J. Matthew William, Esq.
      Case 1:19-cv-07239-VM-SN Document 116 Filed 10/20/20 Page 9 of 9



The Honorable Sarah Netburn
October 20, 2020
Page 9

      Tyler R. Marandola, Esq.
      Kendra C. Oxholm, Esq.
